Citation Nr: 1607630	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  05-15 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 30, 1979 to May 23, 1980.  

This case initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's attempt to reopen his claim of entitlement to service connection for depression.  He perfected a timely appeal to that decision.   

In May 2007, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for depression.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In a December 2008 Order, the Court granted the motion and remanded the case to the Board for readjudication consistent with the motion.  In July 2009, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in February 2010.  

In an October 2012 decision, the Board determined that new and material evidence had been received to reopen a claim of entitlement to service connection for depression; however, the Board remanded the issue on the merits to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional evidentiary development and consideration.  Following the requested development, an SSOC was issued in September 2015. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

In a January 2016 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney that he wished to withdraw his appeal.  

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, concerning the issue of entitlement to service connection for depression, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In a written statement, dated in January 2016, the Veteran's attorney indicated that he wished to withdraw any pending appeal before the Board.  

Thus, the Board finds the Veteran withdrew his appeal as to the issue of entitlement to service connection for depression.  There remain no allegations of errors of fact or law for appellate consideration; accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.  


ORDER

The appeal as to the issue of entitlement to service connection for depression is dismissed.  


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


